Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered February 24, 2005. The order granted plaintiff’s motion for summary judgment, rescinded the disability insurance policy issued by plaintiff to defendant and dismissed defendant’s counterclaim.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present&emdash;Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.